Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 1 of 14 PageID 711




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


HARVEST MOON DISTRIBUTORS,
LLC,

                     Plaintiff,

v.                                                     Case No: 6:20-cv-1026-Orl-40DCI

SOUTHERN-OWNERS INSURANCE
COMPANY,

                     Defendant.
                                         /

                                         ORDER

       This cause is before the Court on Defendant’s Motion to Dismiss Pursuant to Rule

12(b)(6) (Doc. 3 (the “Motion”)) and Plaintiff’s Response to Defendant’s Motion to

Dismiss and Incorporated Memorandum of Law (Doc. 19 (the “Response”)). Upon

consideration, Defendant’s Motion is due to be granted.

I.     BACKGROUND

       This lawsuit arises from a dispute between Plaintiff Harvest Moon Distributors,

LLC, and Defendant Southern-Owners Insurance Company as to Plaintiff’s entitlement to

payments under its commercial insurance policy (hereinafter, the “Policy”). Plaintiff, a

wine and beer distributor, purchased beer at an unspecified date in accordance with its

contract with Walt Disney Parks and Resorts US Inc. (“Disney”). (Doc. 1-2, ¶¶ 34, 39).

On March 15, 2020, before Plaintiff shipped its product, Disney voluntarily closed to the

public due to the COVID-19 pandemic. (Doc. 1-2, ¶ 33; Doc. 3, p. 6). Disney subsequently

refused to accept Plaintiff’s product or compensate Plaintiff. (See Doc. 3, p. 6).
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 2 of 14 PageID 712




       Four days after Disney’s voluntary closure, Plaintiff submitted a claim to Defendant

for loss of business income, extra expense, inventory, and accounts receivable caused

by the pandemic. (Id.). On April 15, 2020, Plaintiff submitted a sworn proof of loss of its

product to Defendant, claiming that its beer spoiled while Disney remained closed. (Id. at

pp. 6–7). Defendant denied Plaintiff’s claim. (Id. at p. 7).

       On May 22, 2020, Plaintiff filed a complaint in Florida state court, requesting

damages for breach of contract and declaratory judgment that it is entitled to coverage

under the Policy. (Doc. 1-2, ¶¶ 28, 31; Doc. 3, pp. 2, 7). On June 11, 2020, Defendant

removed the case to this Court. (Doc. 1). Defendant filed the instant Motion on June 18,

2020 (Doc. 3), and Plaintiff filed its Response on July 17, 2020 (Doc. 19). On July 31,

2020, Defendant submitted a reply to Plaintiff’s Response (Doc. 29 (the “Reply”)).

II.    STANDARD OF REVIEW

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(1). Thus, to survive a motion to dismiss

made pursuant to Rule 12(b)(6), the complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A claim is plausible on its face when the plaintiff “pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. To assess the sufficiency of factual content and the plausibility of a claim,

courts draw on their “judicial experience and common sense” in considering: (1) the

exhibits attached to the complaint; (2) matters that are subject to judicial notice; and

(3) documents that are undisputed and central to a plaintiff’s claim. See id.; Parham v.




                                               2
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 3 of 14 PageID 713




Seattle Serv. Bureau, Inc., 224 F. Supp. 3d 1268, 1271 (M.D. Fla. 2016).

       Though a complaint need not contain detailed factual allegations, mere legal

conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

at 555. Moreover, courts are “not bound to accept as true a legal conclusion couched as

a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal

conclusions can provide the framework of a complaint, they must be supported by factual

allegations.” Iqbal, 556 U.S. at 679. Courts must also view the complaint in the light most

favorable to the plaintiff and must resolve any doubts as to the sufficiency of the complaint

in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th Cir. 1994) (per

curiam).

       In sum, courts must (1) ignore conclusory allegations, bald legal assertions, and

formulaic recitations of the elements of a claim; (2) accept well-pled factual allegations as

true; and (3) view well-pled allegations in the light most favorable to the plaintiff. Iqbal,

556 U.S. at 679.

III.   DISCUSSION

       Federal courts construe insurance contracts according to substantive state law.

See Sphinx Int’l, Inc. v. Nat’l Union Fire Ins. of Pittsburgh, Pa., 412 F.3d 1224, 1227 (11th

Cir. 2005) (citation omitted). In Florida, “the law of the jurisdiction where the contract was

executed governs the rights and liabilities of the parties in determining an issue of

insurance coverage.” State Farm Mut. Ins. Co. v. Roach, 945 So. 2d 1160, 1163 (Fla.

2006) (citation omitted); see LaTorre v. Conn. Mut. Life. Ins. Co., 38 F.3d 538, 540 (11th

Cir. 1984). Because the instant Policy was issued in Florida, Florida law controls its

interpretation. (Doc. 3, p. 4).




                                              3
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 4 of 14 PageID 714




       “Under Florida law, the interpretation of an insurance contract is a matter of law to

be decided by the court.” AIX Specialty Ins. Co. v. Ashland 2 Partners, LLC, 383 F. Supp.

3d 1334, 1337 (M.D. Fla. 2019). Moreover, “Florida courts have said again and again that

‘insurance contracts must be construed in accordance with the plain language of the

policy.’” Sphinx, 412 F.3d at 1227 (citing Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845

So. 2d 161, 165 (Fla. 2003)). When interpreting insurance contracts for purposes of a

Motion to Dismiss, “coverage clauses . . . are interpreted in the broadest possible manner

to effect the greatest amount of coverage,” and “exclusionary clauses are strictly

construed, again in a manner that affords the insured the broadest possible coverage.”

Fabricant v. Kemper Indep. Ins. Co., 474 F. Supp. 2d 1328, 1331 (S.D. Fla. 2007) (citing

Westmoreland v. Lumbermens Mut. Cas. Co., 704 So. 2d 176, 179 (Fla. 5th DCA 1997)).

When an insurance policy “unambiguously reveals that the underlying claim is not

covered,” dismissal is appropriate. Cammarota v. Penn-Am. Ins. Co., No. 17-cv-21605,

2017 U.S. Dist. LEXIS 188073, at *5–6 (S.D. Fla. Nov. 9, 2017) (collecting cases).

       “To state a claim for breach of contract, a plaintiff must allege: ‘(1) the existence of

a contract; (2) a material breach of that contract; and (3) damages resulting from the

breach.’” Mauricio Martinez, DMD, P.A. v. Allied Ins. Co. of Am., No. 2:20-cv-00401, 2020

WL 5240218, at *2 (M.D. Fla. Sept. 2, 2020)1 (quoting Vega v. T-Mobile USA, Inc., 564

F.3d 1256, 1272 (11th Cir. 2009)). Plaintiff clearly alleges the existence of the Policy (Doc.

1-2, ¶ 18) and damages resulting from Defendant’s alleged breach (Id. ¶ 25). Thus, the

only remaining issue is whether Plaintiff properly alleged a material breach.



1   “Unpublished opinions are not controlling authority and are persuasive only insofar as
    their legal analysis warrants.” Bonilla v. Baker Concrete Const., Inc., 487 F.3d 1340,
    1345 (11th Cir. 2007).



                                              4
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 5 of 14 PageID 715




       To allege a material breach, Plaintiff must establish that the denied claim was

covered by the Policy. Upon review of the Policy’s plain language, coverage exists when

(1) the insured suffers a “direct physical loss of or damage to Covered Property,” (2)

arising from a covered Cause of Loss, (3) provided that the loss is not otherwise excluded

under the Policy. (See Doc. 3-1).2 The Court analyzes the sufficiency of Plaintiff’s

Complaint by addressing each element in turn.

       A.     Whether the Complaint Alleges Direct Physical Loss or Damage

       To state a claim for breach of contract under the Policy, Plaintiff must first allege

a “direct physical loss of or damage to Covered Property.” (Doc. 3, p. 3). Plaintiff alleges

that it suffered a “direct physical loss of or damage to” its beer.

       If Plaintiff properly alleges the general requirement of “direct physical loss of or

damage to Covered Property” (i.e., the beer), then it may also be entitled to payments

under the Business Income and Extra Expenses Endorsement and the Accounts

Receivable Endorsement. (See id. at p. 8). To sufficiently plead claims for business

income, extra expenses, and accounts receivable coverage, Plaintiff must comply with

the terms of the respective Endorsements.

              1.     Loss of Beer

       First, Plaintiff claims that it suffered a “direct physical loss” of its beer. In relevant

part, the Policy provides:




2   “[W]here the plaintiff refers to certain documents in the complaint and those
    documents are central to the plaintiff’s claim, then the Court may consider the
    documents part of the pleadings for purposes of Rule 12(b)(6) dismissal, and the
    defendant’s attaching such documents to the motion to dismiss will not require
    conversion of the motion into a motion for summary judgment.” Brooks v. Blue Cross
    & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).



                                               5
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 6 of 14 PageID 716




              A.     COVERAGE

                     We will pay for direct physical loss of or damage to
                     Covered Property at the premises described in the
                     Declarations caused by or resulting from any Covered
                     Cause of Loss.

(Doc. 3-1, p. 33) (emphasis added). Notably, the Policy does not define “direct physical

loss or damage.” (See Doc. 3-1). “Covered Property” includes “Stock,” which is defined

as “merchandise held in storage for sale, raw materials and in-process or finished goods,

including supplies used in their packing or shipping.” (Id. at pp. 33, 42).

       Plaintiff alleges that it “operates as a wine and beer distributor, supplying its

products to certain Vendors,” and that it “purchased South African beers” pursuant to its

contract with Disney. (Doc. 1-2, ¶¶ 34, 39). Plaintiff therefore properly alleges that its beer

constitutes “Stock.” (Doc. 3-1, pp. 33, 42).

       The Complaint also asserts that the beer spoiled when Disney voluntarily closed

due to the pandemic, and that the spoliation of Plaintiff’s product constituted a direct

physical loss. (Doc. 1-2, ¶¶ 13, 15, 42) (“Plaintiff’s loss of use of the insured property and

insured property’s inability to function as contemplated and intended by Plaintiff . . . is a

direct physical loss.”). The Complaint therefore alleges enough factual matter to plead a

plausible claim that the spoiled beer constitutes a covered loss because the current

alleged condition of the beer makes it inedible. See Iqbal, 556 U.S. at 678.

       Defendant argues that no “direct physical loss or damage” occurred because there

was no actual damage to Plaintiff’s beer. (Doc. 3, pp. 13, 18). Plaintiff counters that “direct

physical loss” does not require actual damage to or destruction of the property. (Doc. 19,

p. 7). Thus, the parties raise the question of whether spoliation of the beer constitutes

“direct physical loss or damage.” However, for the purpose of determining the propriety




                                               6
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 7 of 14 PageID 717




of the instant Motion, the Court does not need to address this question now. Plaintiff

alleges spoliation of the beer, which sufficiently raises a plausible claim that “direct

physical loss or damage” occurred.

             2.     Loss of Income

      Second, Plaintiff claims that it suffered a loss of income when its beer spoiled. The

Policy includes two endorsements that pertain to monetary loss: (1) the Business Income

and Extra Expense Endorsement; and (2) the Accounts Receivable Endorsement.

      Under the Business Income and Extra Expense Endorsement, coverage for loss

of business income is provided as follows:

             a.     Business Income

                    Subject to the Limit of Insurance provisions of this
                    endorsement, we will pay for the actual loss of
                    Business Income you sustain due to the necessary
                    suspension of your “operations” during the “period of
                    restoration.”

                    Business income means the:

                    (1)    Net Income (Net Profit or Loss before income
                           taxes) that would have been earned or incurred;
                           and
                    (2)    Continuing     normal    operating   expenses
                           incurred, including payroll.

(Doc. 3-1, p. 19). Additionally, the Endorsement covers “necessary Extra Expense[s] . . .

incur[red] during the ‘period of restoration.’” (Id.). An “Extra Expense” is an expense

incurred:

             (1)    To avoid or minimize the suspension of business and
                    to continue “operations”:
                    (a)    At the described premises or at a “newly
                           acquired location”; or
                    (b)    At a replacement premises or at temporary
                           locations, including:




                                             7
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 8 of 14 PageID 718




                              1) Relocation expenses; and
                              2) Costs to equip and operate the replacement
                                  or temporary locations.
               (2)     To minimize the suspension of business if you cannot
                       continue “operations”; or
               (3)     (a)    To repair or replace any property; or
                       (b)    To research, replace or restore the lost
                              information on damaged valuable papers and
                              records . . .

(Id.). The Endorsement defines “operations” as “business activities occurring at the

described premises or at a ‘newly acquired location’” and “period of restoration” as

beginning on the date of the direct physical loss or damage and ending on the date when

the property “should be repaired, rebuilt or replaced with reasonable speed and similar

quality.” (Id. at p. 22).

       Plaintiff alleges a loss of business income and extra expenses incurred “to

minimize the suspension of business and continue its operations” when its product

spoiled due to Disney’s voluntary closure (Doc. 1-2, ¶¶ 13–15, 33, 40). Plaintiff argues

that these allegations are sufficient because its “inability to sell its product was a

suspension of its business operations” and “[t]he period of restoration would be the

timeframe in which the Plaintiff would be able to replenish its stock and resume sales

operations.” (Doc. 19, pp. 13–14).

       But Plaintiff merely states that Disney suspended operations. (Id. ¶ 33). Plaintiff

never explicitly alleges that it suspended its “operations” or underwent any “period of

restoration.” (See Doc 1-2). Specifically, there is no indication that Plaintiff was unable to

purchase beer from its suppliers, sell beer to willing buyers, or deliver beer to such buyers.

There is no allegation that Disney is Plaintiff’s only buyer and, therefore, Disney’s

unwillingness or inability to purchase the beer effectively terminated all of Plaintiff’s




                                              8
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 9 of 14 PageID 719




business activities. The Court cannot infer from the mere assertion that Plaintiff’s product

spoiled that Plaintiff’s operations were suspended. The Complaint therefore fails to allege

enough factual matter to plead coverage for lost business income and extra expenses is

warranted. See Iqbal, 556 U.S. at 678.

       Next, the Accounts Receivable Endorsement provides coverage as follows:

              1.     all amounts your customers owe you that you cannot
                     collect;

              2.     interest charges on loans you secure to offset impaired
                     receipts until we pay these amounts;

              3.     collection costs in excess of normal; and

              4.     other expenses you reasonably incur to re-establish
                     your records;

              which result from direct physical loss of or damage to your
              records of accounts receivable;

              1.     caused by or resulting from any Covered Cause of
                     Loss; and

              2.     which occurs on the premises described in the
                     Declarations.

(Doc. 3-1, p. 23) (emphasis added). Defendant argues that the Accounts Receivable

Endorsement “is designed to protect against damage to the accounting records

themselves, rather than to the products underlying those records.” (Doc. 3, p. 19).

Defendant supports this argument by pointing to the language “which result from direct

physical loss of or damage to your records of accounts receivable.” (Id.). In response,

Plaintiff asserts that “the policy language is ambiguous as to the phrase ‘direct physical

loss of or damage to Covered Property.’” (Doc. 19, p. 15).




                                             9
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 10 of 14 PageID 720




        Plaintiff’s counterargument is erroneous for two reasons. First, Plaintiff points to

 the general Policy language rather than the specific Accounts Receivable Endorsement

 language. To establish coverage under the Building and Personal Property Coverage

 Form, Plaintiff must indeed suffer a “direct physical loss of or damage to Covered

 Property,” (i.e., Plaintiff’s beer). (Doc. 3-1, p. 33) (emphasis added). But to establish

 coverage under the Accounts Receivable Endorsement, Plaintiff must suffer “direct

 physical loss of or damage to [] records of accounts receivable,” (i.e., Plaintiff’s records).

 (Id. at p. 23) (emphasis added). In sum, each Policy provision has an independent trigger

 for coverage. Although Plaintiff alleged that its beer spoiled, it did not allege any damage

 to its records of accounts receivable. (See Doc. 1-2). Second, the potential ambiguity of

 the phrase “direct physical loss or damage” is irrelevant because Plaintiff did not allege

 any loss or damage to its records of accounts receivable. The Complaint thus fails to

 include enough factual matter to plead a plausible claim that coverage for loss of accounts

 receivable is warranted. See Iqbal, 556 U.S. at 678.

        In sum, Plaintiff alleges enough facts to support a claim that the loss of its beer

 was “direct physical loss or damage.” However, Plaintiff fails to plead enough facts to

 support a claim that it is entitled to reimbursement under the terms of the Business Income

 and Extra Expense Endorsement or the Accounts Receivable Endorsement.

        B.     Covered Causes of Loss and Relevant Exclusions

        Although Plaintiff sufficiently alleges “direct physical loss of or damage to” its beer,

 it nonetheless fails to satisfy the pleading standard if it does not allege that the loss was

 caused by a Covered Cause of Loss.




                                              10
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 11 of 14 PageID 721




        The Policy’s “Covered Causes of Loss” section refers to the Causes of Loss Form,

 which provides that “Covered Causes of Loss means RISKS OF DIRECT PHYSICAL

 LOSS” unless an exclusion or limitation applies. (Doc. 3-1, p. 11). Because almost any

 event can pose a “risk” of loss, the Policy’s exclusions and limitations are invaluable in

 determining what constitutes a Covered Cause of Loss.

        The Policy includes two exclusions that are relevant here. First, the Policy does

 not cover losses or damages caused by “[d]elay, loss of use or loss of market.” (Id. at p.

 12). Second, the “[a]cts or decisions . . . of any person, group, organization or

 governmental body” is not a Covered Cause of Loss. (Id. at p. 13).

        The Complaint states:

               As a result of this pandemic, Harvest Moon Distributors LLC’s
               property sustained direct physical loss or damages . . .
               Plaintiff’s loss of use of the insured property and insured
               property’s inability to function as contemplated and intended
               by Plaintiff and Defendant is a direct physical loss. . . . Due to
               Walt Disney Parks & Resorts US Inc.’s voluntary closure, in
               an effort to minimize risk and help “stop the spread” of the
               COVID-19 pandemic, Harvest Mood [sic] Distributors LLC lost
               Business Income, Extra Expense, Inventory, and Accounts
               Receivable, and sustained other consequential damages and
               losses. On or about March 19, 2020, Plaintiff submitted its
               claim to Defendant for Loss . . . due to the COVID-19
               pandemic . . . .

 (Doc. 1-2, ¶¶ 13, 15, 39–42) (emphasis added). Defendant asserts that the cause of

 Plaintiff’s alleged losses was its inability to sell its beer—that is, Disney’s inability or

 unwillingness to buy Plaintiff’s beer—which is not a Covered Cause of Loss under the

 Policy. (Doc. 3, pp. 14–17, 20–23). By contrast, Plaintiff argues that the pandemic caused

 its losses. (Doc. 19, pp. 5, 8–11). Plaintiff states that because the Policy does not




                                              11
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 12 of 14 PageID 722




 expressly exclude pandemic events from coverage, the COVID-19 pandemic is a

 Covered Cause of Loss. (Id.).

        Although the Policy does not explicitly exclude pandemic-related losses, Plaintiff’s

 loss arose from Disney’s act of refusing the beer, not from the pandemic. COVID-19 itself

 did not damage Plaintiff’s beer. In other words, Plaintiff’s beer would not have been

 damaged or destroyed but for Disney’s decision, making Disney the cause of the alleged

 spoliation. For example, if Disney had accepted and refrigerated Plaintiff’s beer or

 otherwise compensated Plaintiff, then Plaintiff would not have suffered any harm,

 regardless of the existence of the pandemic.

        Rather, COVID-19 merely motivated Disney’s decision to voluntarily close and to

 refuse acceptance of Plaintiff’s beer. But Disney’s motivation for its decisions is irrelevant.

 The Policy explicitly excludes from coverage such business decisions by persons, groups,

 or organizations. The pandemic does not change the terms of the Policy, which the parties

 bargained for and agreed to. Moreover, the Complaint itself states that Plaintiff

 experienced “loss of use” of its product, which the Policy expressly excludes from

 coverage. (Doc. 1-2, ¶ 15). Even construing the coverage terms as broadly as possible

 and the exclusionary terms as narrowly as possible, the Complaint fails to overcome the

 Policy’s exclusionary language. See Fabricant, 474 F. Supp. 2d at 1331. Thus, Plaintiff

 fails to allege enough facts to warrant coverage because Disney’s refusal of Plaintiff’s

 product is not a Covered Cause of Loss under the Policy. See Iqbal, 556 U.S. at 678.3



 3   Plaintiff also requests declaratory judgment. (Docs. 1-2, ¶ 31; 3, p. 2). The Eleventh
     Circuit has held that Florida’s Declaratory Judgment Act “is a procedural mechanism
     that confers subject matter jurisdiction on Florida’s circuit and county courts; it does
     not confer any substantive rights.” Coccaro v. Geico Gen. Ins., 648 F. App’x 876, 880
     (11th Cir. 2016) (citing Manuel v. Convergys Corp., 430 F.3d 1132, 1138 n.3 (11th Cir.



                                               12
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 13 of 14 PageID 723




 IV.      CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1.      Defendant’s Motion to Dismiss Pursuant to Rule 12(b)(6) (Doc. 3) is

                  GRANTED;

          2.      Plaintiff’s Complaint (Doc. 1-2) is DISMISSED WITHOUT PREJUDICE; and

          3.      On or before October 23, 2020, Plaintiff may file an Amended Complaint

                  consistent with the directives of this Order, if it believes it can do so in

                  accordance with Rule 11; and

          4.      Failure to timely file an Amended Complaint in accordance with the

                  requirements of this Order will result in closure of this action without further

                  notice.4



       2005); Garden Aire Vill. S. Condo. Ass’n Inc. v. QBE Ins., 774 F. Supp. 2d 1224, 1227
       (S.D. Fla. 2011); Nirvana Condo. Ass’n, Inc. v. QBE Ins., 589 F. Supp. 2d 1336, 1343
       n.1 (S.D. Fla. 2008)). Thus, the federal Declaratory Judgment Act applies, which
       states in pertinent part: “In a case of actual controversy within its jurisdiction . . . any
       court of the United States, upon the filing of an appropriate pleading, may declare the
       rights and other legal relations of any interested party seeking such declaration,
       whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a). However, the
       basis of Plaintiff’s declaratory judgment claim is Plaintiff’s assertion that judicial
       interpretation of the Policy could result in coverage for the loss underlying its breach
       of contract claim. An actual controversy must exist before the Court can afford
       declaratory relief and, because the breach of contract claim is dismissed, there is no
       controversy. See Mauricio Martinez, 2020 WL 5240218, at *3 (citing Aetna Life Ins.
       Co. of Hartford, Conn. v. Haworth, 300 U.S. 227 (1937)). Furthermore, the Supreme
       Court has held that “[t]he Declaratory Judgment Act was an authorization, not a
       command. It gave federal courts competence to make a declaration of rights; it did not
       impose a duty to do so.” Pub. Affairs Assocs., Inc. v. Rickover, 369 U.S. 111, 112
       (1962). Accordingly, Plaintiff’s claim for declaratory judgment is dismissed as well.
 4     In the alternative, on or before October 16, 2020, Plaintiff may request the Court to
       enter judgment dismissing the Complaint with prejudice based on the rulings in this
       Order to perfect the issue for appeal. Failure to timely file a request to enter judgment
       dismissing the Complaint with prejudice in accordance with the requirements of this
       Order will result in closure of this action without further notice.



                                                 13
Case 6:20-cv-01026-PGB-DCI Document 39 Filed 10/09/20 Page 14 of 14 PageID 724




       DONE AND ORDERED in Orlando, Florida on October 9, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                      14
